Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant’s arguments, see page 12, filed 4/04/2022, with respect to Claims Objection of claims 24, 33, 43 and 44 have been fully considered and are persuasive.  The Claims Objection has been withdrawn. 
Applicant’s arguments, see pages 12-16, filed 4/04/2022, with respect to claims 24, 26-31, 33, 35-40, and 43-44 have been fully considered and are persuasive.  The rejection of 35 U.S.C § 103 has been withdrawn. 
Claims 1-23 are cancelled.
 
Allowable Subject Matter
Claims 24-44 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 Claims 24, 33, and 43-44 are allowable over prior art of record (in particular, 3GPP TSG RAN WG1 Meeting AH 1801; R1-1800745; Bendlin et al. (US 2019/0215124); and TAKEDA et al. (WO 2019/193700)) since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as stated in the italic below:
Regarding claims 24, 33, and 43-44, “…split, in response to the overlapping transmission being restricted, an overall symbol allocation table comprising symbol allocations into a first type symbol allocation table comprising one or more of the symbol allocations related to the transmission of the first type and into a second type symbol allocation table comprising one or more of the symbol allocations related to the transmission of the second type; prune the first type symbol allocation table in order to obtain one or more first type occasions for the transmission of the first type and prune the second type symbol allocation table in order to obtain one or more second type occasions for the transmission of the second type, wherein the first type symbol allocation table is pruned separately from the second type symbol allocation 2Atty. Dkt. No. 29250S-000126-US-NPU.S. Application No. 17/044,624table; monitor, for each of a first resource and a second resource different from the first resource and for each of the one or more first type occasions, and for each of the one or more second type occasions if-whether a respective transmission is successfully received;…” in combination with other limitations recited in claims 24, 33, and 43-44.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday to Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469